Citation Nr: 1008724	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected cervical spine 
disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In pertinent part of the March 
2007 decision, the RO denied service connection for a 
psychiatric disorder to include as secondary to the service-
connected cervical spine disability.  

In August 2007 the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  

In March 2009 the Board remanded the issue on appeal for 
further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's diagnosed depression is related to his 
alcohol abuse; it did not begin until many years after 
service, it was not caused by any incident of service, and it 
was not caused by or permanently worsened by the veteran's 
service-connected cervical spine disability. 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected cervical spine disability.  38 C.F.R. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
April 2006, September 2006, and July 2009 correspondences.  
These letters detailed the elements of a service connection 
claim, secondary service connection claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
April 2006, September 2006, and July 2009 letters.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in February 2007 and July 2009.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In March 2009 the Board 
remanded the issue on appeal for further development.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.   Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board finds that the 
March 2009 was substantially complied with since a VA 
examination was administered in July 2009 and current VA 
treatment records were obtained.  Finally, the Veteran 
testified before a Decision Review Officer and was advised of 
his right to a hearing before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his psychiatric disorder is due to 
his military service or due to his service-connected cervical 
spine disability.  After a careful review of the Veteran's 
claims file the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
on both a direct basis and on a secondary basis.  

The Board finds that the preponderance of evidence is against 
the claim for service connection on a direct basis, since 
there is no evidence on file to support a finding that the 
Veteran's currently diagnosed psychiatric disorder 
(depression) occurred in service, and there is no medical 
evidence to support a finding that there is a nexus between 
an in-service disease or injury and his current diagnosis.  

First, the Veteran's service treatment records are silent for 
any diagnosis of or treatment for a psychiatric problem, 
including depression, during service.  The 1971 Report of 
Medical Examination prior to separation indicated that the 
Veteran's psychiatric evaluation as 'normal.'  Treatment for 
psychiatric problems was not shown until many years after 
separation from service.  The Veteran was not diagnosed with 
depression until February 2005, after being treated for 
alcohol intoxication and a suicide attempt.  This lengthy 
period of more than 30 years from his 1971 discharge from 
service until the 2005 diagnosis, without treatment for 
psychiatric problems, is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

Additionally, the July 2009 VA examiner opined that there was 
no medical evidence to indicate that the Veteran's depression 
was due to military service.  A veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, that has not been done.  Therefore, without 
evidence indicating that the Veteran's depression began 
during his military service, or that such a recently 
diagnosed condition is related to his military service, then 
service connection on a direct basis must be denied.   

The Veteran has also asserted that his depression is 
secondary to his service-connected cervical spine disability.  
After a careful review of the Veteran's claims file, however, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
depression, secondary to his cervical spine disability.  

In February 2007 the Veteran was afforded a VA examination 
during which time the examiner was asked to opine as to the 
likelihood that the Veteran's depression was related to 
service-connected spine problems.  The VA examiner stated 
that he could not give an opinion without resorting to mere 
speculation.  

In July 2009 the VA examiner stated that the Veteran's 
depression was related to his alcohol abuse.  It was noted 
that the Veteran was sober since February 2005.  He stated 
that often depression was a comorbid symptom of an individual 
with alcohol abuse, as noted by the Veteran in his history.  
He stated that the Veteran's cervical spine disability 
appeared to be an independent variable in terms of his 
alcohol behavior and depressive behavior.  He accordingly 
opined that of all etiologies for the depression, "it is 
least likely that the veteran's psychiatric disability is a 
result of his cervical spine injury."  He stated that "his 
depression was most likely induced by serious alcohol 
behavior throughout his lifetime.  It was noted that the 
Veteran had been sober and that his depression has somewhat 
approved since he became sober.  The examiner indicated that 
the Veteran continued to be depressed, which appeared most 
likely related to his alcohol abuse, which had been present 
for many years in his life. 

The Board can only conclude that the preponderance of the 
medical evidence is against the Veteran's claim that his 
depression is due to his service-connected cervical spine 
disability.  Generally, when a Veteran contends that a 
service-connected disorder has caused or aggravated a 
secondary disability, there must be competent medical 
evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 
(1994).  To prevail on the issue of secondary service 
causation, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and, (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  Wallin, supra.  In this case, however, the 
medical evidence shows that the Veteran's depression is most 
likely related to his long history of alcohol abuse ( which 
can not be service-connected on a direct basis), and that 
depression is not related to his service-connected cervical 
spine disability.  Therefore, service connection on a 
secondary basis can not be granted.  

The VA examiner relates the Veteran's depression to his long 
history of alcohol abuse.  The Veteran was not diagnosed with 
depression until he was treated for alcohol abuse and suicide 
in February 2005.  The Veteran was granted service connection 
for his cervical spine disability by an October 1996 RO 
rating decision as residuals of an automobile accident in 
1969.  The VA examiner also stated that the Veteran's 
cervical spine disability appeared to be an independent 
variable in terms of his alcohol behavior and depressive 
behavior.  In short, there is no competent evidence that 
provides a nexus between the Veteran's depression and any 
aspect of his military service or his service-connected 
cervical spine disability.  While the Veteran is competent to 
discuss the symptoms he is experiencing, he is not competent 
to establish a nexus between his post-service depression and 
his period of service or service-connected cervical spine 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In sum, the Board finds that service connection for 
depression must be denied on a direct basis and on a 
secondary service connection basis.  Service connection must 
be denied on a direct basis because there is no evidence of 
an in-service diagnosis nor is there evidence of a nexus 
between the Veteran's service and his current diagnosis of 
depression.  Service connection must be denied on a secondary 
basis because the evidence shows that the Veteran's current 
diagnosis of depression is related to his history of alcohol 
abuse and not to his service-connected disability.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for psychiatric disorder, to include as 
secondary to a service-connected cervical spine disability is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


